Citation Nr: 1739434	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for kidney cancer.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal form a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

In June 2016, the Board issued a decision in which it continued the denial of service connection for kidney cancer.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in April 2017 that remanded the case to the Board for it to then remand the matter to the RO for additional development of the record and eventual reconsideration of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2017 Joint Motion, the parties determined that VA erred when it relied on an inadequate medical opinion that was not supported by sufficient rationale.  Specifically, the parties agreed that the April 2014 VA examination and opinion referenced by the Board in its June 2016 decision was inadequate as the examiner failed to properly consider evidence of asbestos exposure and did not discuss whether the Veteran had any of the identified risk factors for the development of kidney cancer that the examiner highlighted.  Therefore, the Board was directed to remand the matter to the RO in order to schedule the Veteran for a new VA examination and/or obtain a new medical opinion which addressed the etiology of the kidney cancer with specific attention paid to the conceded history of asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file to the April 2014 VA examiner, or to another qualified examiner if that individual is not available, for the purpose of eliciting an opinion regarding the etiology of the Veteran's kidney cancer.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide this opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his kidney cancer.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that kidney cancer is related to the Veteran's active service, to include as due to conceded asbestos exposure.  A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.

2.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




